In the exercise of discretion the broad and all-encompassing subpoena duces tecum should at this time be vacated (Matter of Sun-Ray CloaJc Co., 256 App. Div. 620; Carlisle v. Bennett, 268 N. T. 212, 217). Upon the hearing of the motion the proper disposition thereof may require the issuance of another subpoena duces tecum calling for the production of all or some of the many papers demanded pursuant to the subpoena under attack. Orderly and feasible procedure, however, would indicate that the propriety and necessity of issuing such a subpoena duces tecum should rest in the first instance in the sound discretion of the justice hearing the motion; and that he also should fix the scope of the subpoena. Order unanimously reversed, with $20 costs and disbursements to appellant, and the motion granted. Concur — Peck, P. J., Cohn, Callahan, Bastow and Botein, JJ.